1    COLIN L. COOPER, SBN 144291
     KELLIN R. COOPER, SBN 172111
2    SETH MORRIS, SBN 244910
     COOPER, COOPER & MORRIS
3    800 Jones Street
     Berkeley, CA 94710
4    Telephone: (510) 558-8400
     Fax: (510) 558-8401
5
     Attorneys for Defendant
6    GIOVONNI GAINES
7                                  UNITED STATES DISTRICT COURT
8                               NORTHERN DISTRICT OF CALIFORNIA
9                                           OAKLAND DIVISION
10
     UNITED STATES OF AMERICA,                         ) Case No. 18-CR-00621-YGR
11                                                     )
            Plaintiff,                                 )
12                                                     ) STIPULATION AND [PROPOSED] ORDER
           vs.                                         ) TO CONTINUE SENTENCING HEARING
13                                                     )
     GIOVONNI GAINES,                                  )
14                                                     )
            Defendant.                                 )
15                                                     )
                                                       )
16                                                     )
                                                       )
17
            This matter is currently set for a sentencing hearing on Thursday, July 11, 2019 at 1:00 p.m.
18
     The parties hereby stipulate to vacate that date and reset the sentencing hearing for Thursday, July
19
     18, 2019, at 11:00 a.m.
20

21
     IT IS SO STIPULATED.

22   Dated: April 30, 2019                                  __________/s/_________________
                                                            COLIN L. COOPER
23                                                          Attorney for GIOVONNI GAINES

24
     Dated: April 30, 2019                                  __________/s/_________________
25                                                          ELISE LaPUNZINA
                                                            Assistant United States Attorney


                                                        1
1                                 UNITED STATES DISTRICT COURT
2                              NORTHERN DISTRICT OF CALIFORNIA
3                                         OAKLAND DIVISION
4

5    UNITED STATES OF AMERICA,                     ) Case No. 18-CR-00621-YGR
                                                   )
6           Plaintiff,                             )
                                                   ) [PROPOSED] ORDER TO CONTINUE
7    vs.                                           ) SENTENCING HEARING
                                                   )
8                                                  )
                                                   )
9    GIOVONNI GAINES,                              )
                                                   )
10          Defendant.                             )
                                                   )
11                                                 )
                                                   )
12                                                 )
                                                   )
13

14
            For the reasons stated above, the Court continues the above-entitled matter to Thursday,
15
     July 18, 2019, at the hour of 11:00 a.m.
16

17
     IT IS SO ORDERED.
18

19   DATED: _____________________
              April 30, 2019                     _________________________________________
                                                 HONORABLE YVONNE GONZALEZ ROGERS
20                                               UNITED STATES DISTRICT JUDGE

21

22

23

24

25




                                                    2
